CoRrigaN, J.
The issue presented by this appeal is whether the admission of opinion testimony of expert appraisal witnesses, averring the reasonable probability of a zoning change to a higher nse classification, is competent and admissible in a land appropriation proceeding. We hold that it is not.
The rule of valuation in land appropriation proceedings in Ohio is not based upon “what the property is worth for any particular use but what it is worth generally for any and all uses for which it might be suitable, including the most valuable uses to which it can reasonably and practically be adapted.” Paragraph three of the syllabus in Sowers v. Schaeffer (1951), 155 Ohio St. 454.
This rule was subsequently enlarged in paragraph one of the syllabus in Board of County Commrs. v. Thormyer (1959), 169 Ohio St. 291, to include “the most valuable uses to which the land can lawfully, reasonably and practically be adapted.” (Emphasis added.)
This addition to the rule would seem to exclude uses, which are prohibited by zoning regulations, from consideration in determining the highest and best use to which land may be adapted.
However, the rule for determining market value requires that “ ‘* * * each case must be considered in the light of its own facts, and every element that can fairly enter into the question of value, and which an ordinarily prudent business man would consider before forming judgment in making a purchase * * ” Masheter v. Hoffman (1973), 34 Ohio St. 2d 213, 221 (citing 29A Corpus Juris Secundum 554, Section 136 [5]).
The courts of Ohio have generally held that proof of the probability of rézoning, by the opinion testimony of an expert witness as to what may be the policy of a municipal *178council, constitutes speculation as to future legislative action and is incompetent. Euclid v. Lakeshore Co. (1956), 102 Ohio App. 96; Bd. of Edn. v. Graham (1968), 15 Ohio App. 2d 196; Masheter v. Mariemont (1971), 36 Ohio App. 2d 78.
An expert witness may testify as to those factors within his particular knowledge and expertise wMch would indicate the likelihood of a zomng change, such as a change in land use in the area, prior rezoning activities, or sales prices of comparable properties wMch are higher than their present use would justify. However, he may not give his opinion as to the probability of a zoning change. Such an opirnon constitutes speculation upon the probability of future decisions of a zoning board or a legislative body. Therefore, such expert may not testify as to his opinion upon the probability of a zoning change.
We hold that the Court of Common Pleas should have excluded the opinion testimony of appellants’ expert witnesses, averring an imminent change in the zomng of appellants’ property.
Therefore, the judgment of the Court of Appeals, reversing the judgment of the Court of Common Pleas, is affirmed, and the cause is remanded to the Court of Common Pleas, for further proceedings in accordance with tMs decision.

Judgment affirmed.

0’Neill, C. J., Herbert, SterN, Celebrezze and W. BbowN, JJ., concur.